                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROB COLBERT,

                   Plaintiff,                      Case No. 18-cv-13211

v.                                                 Paul D. Borman
                                                   United States District Judge
ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,                                   Patricia T. Morris
                                                   United States Magistrate Judge
               Defendant.
_________________________________/

OPINION AND ORDER: (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF
   NO. 17); (2) ADOPTING THE REPORT AND RECOMMENDATION OF
 MAGISTRATE JUDGE PATRICIA T. MORRIS (ECF NO. 16); (3) DENYING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 10); (4)
 GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF
  NO. 15); and (5) AFFIRMING THE FINDINGS OF THE COMMISSIONER

      On August 27, 2019, Magistrate Judge Patricia T. Morris issued a Report and

Recommendation (R&R) addressing the cross-motions for summary judgment in

this action. (ECF No. 16, R&R.) In the R&R, Magistrate Judge Morris recommended

that the Court deny Plaintiff’s February 18, 2019 Motion for Summary Judgment

(ECF No. 10), grant Defendant’s May 16, 2019 Motion for Summary Judgment

(ECF No. 15), and affirm the findings of the Commissioner.

      Now before the Court are Plaintiff’s Objections to the R&R. (ECF No. 17,

Objections.) Defendant filed a timely Response. (ECF No. 18, Response.) Having
conducted a de novo review of the parts of the Magistrate Judge’s R&R to which

objections have been filed pursuant to 28 U.S.C. § 636(b)(1), the Court will reject

Plaintiff’s Objections, adopt the Magistrate Judge’s R&R, and affirm the findings of

the Commissioner.

                                       BACKGROUND

       The Court has reviewed the Magistrate Judge’s extensive summary of the

background of this case in light of the record and finds that it is accurate. (ECF No.

16, R&R, PgID 937–38, 941–61.) In addition, plaintiff has not specifically objected

to the background section of the R&R. Therefore, the Court adopts the background

section in full. (Id.)

                                  STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the Magistrate Judge’s R&R

to which a party has filed “specific written objections” in a timely manner. Lyons v.

Comm’r of Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich. 2004). A district court

“may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” Id. Only those objections that are specific are entitled

to a de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986). “The parties have the duty to pinpoint those portions of the magistrate's report

                                              2
that the district court must specially consider.” Id. (internal quotation marks

omitted). A general objection, or one that merely restates arguments previously

presented, does not sufficiently identify alleged errors on the part of the magistrate

judge. An “objection” that does nothing more than disagree with a magistrate judge's

determination “without explaining the source of the error” is not a valid objection.

Howard v. Sec'y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

      The Court’s review of the findings of the Administrative Law Judge (ALJ) is

limited to determining whether those findings are supported by substantial evidence

and made pursuant to proper legal standards. See Rogers v. Comm’r of Soc. Sec., 486

F.3d 234, 241 (6th Cir. 2007) (citing 42 U.S.C. § 405(h)); see also Cutlip v. Sec’y of

Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010). It is

“more than a scintilla of evidence but less than a preponderance.” McGlothin v.

Comm’r of Soc. Sec., 299 F. App’x 516, 522 (6th Cir. 2008) (internal quotation

marks omitted). “If the Commissioner’s decision is supported by substantial

evidence, [the court] must defer to that decision, ‘even if there is substantial evidence

in the record that would have supported an opposite conclusion.’ ” Colvin v.

Barnhart, 475 F.3d 727, 730 (6th Cir. 2007) (quoting Longworth v. Comm’r of Soc.

                                               3
Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005)).

      As to whether proper legal criteria were followed, a decision of the Social

Security Administration (SSA) supported by substantial evidence will not be upheld

“where the SSA fails to follow its own regulations and where that error prejudices a

claimant on the merits or deprives the claimant of a substantial right.” Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007) (citing Wilson v. Comm’r of

Soc. Sec., 378 F.3d 541, 546–47 (6th Cir. 2004)).

      This Court does not “try the case de novo, nor resolve conflicts in the

evidence, nor decide questions of credibility.” Cutlip, 25 F.3d at 286. “It is of course

for the ALJ, and not the reviewing court, to evaluate the credibility of witnesses,

including that of the claimant.” Rogers, 486 F.3d at 247; see also Cruse v. Comm’r

of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (noting that the “ALJ’s credibility

determinations about the claimant are to be given great weight, ‘particularly since

the ALJ is charged with observing the claimant’s demeanor and credibility’ ”)

(quoting Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

                                         ANALYSIS

      Plaintiff has submitted two objections to Magistrate Judge Morris’s R&R.

First, he argues that the ALJ’s decision was not supported by substantial evidence.

(ECF No. 17, Objections, PgID 995–98.) Second, he argues that the Magistrate erred

                                              4
in upholding the ALJ’s residual functional capacity (RFC) determination that Mr.

Colbert could perform light work despite needing a cane for ambulation. (Id. at

PgID. 998–99.) Both of these objections fail to pinpoint a “specific deficiency” in

the R&R and will be rejected. Cf. Schmidt v. Comm’r of Soc. Sec., No. 14-13885,

2016 WL 491711, at *2 (E.D. Mich. Feb. 2, 2016) (“Defendants objections advance

the same arguments that [the Magistrate Judge] has already rejected without pointing

to a specific deficiency in the Magistrate Judge’s reasoning.”).

      Both objections are “essentially reiterations” of arguments that Mr. Colbert

presented to Magistrate Judge Morris in his summary judgment brief. (Compare

ECF No. 17, Objections, PgID 996–99 with ECF No. 10, Plaintiff’s Motion for

Summary Judgment, PgID 859–60, 864–66.) In fact, Mr. Colbert re-uses entire

passages from his summary judgment brief in his objections to the Magistrate

Judge’s report. (See ECF No. 17, Objections, PgID 997–98, 998–99; ECF No. 10,

Plaintiff’s Motion for Summary Judgment, PgID 864, 865, 866.) This approach to

raising objections is “not appropriate or sufficient.” Pastorino v. Comm’r of Soc.

Sec., No. 15-10918, 2016 WL 787132, at 1 (E.D. Mich. Feb. 29, 2016). The party

objecting to an R&R has a duty to “pinpoint” the specific portions of the report that

he or she believes was wrongly decided. Mira, 806 F.2d at 637. When the objecting

party presents the same arguments to the magistrate and then to the district court,

                                             5
without identifying a specific error committed by the magistrate when he or she

rejected those arguments, the objecting party forces “the magistrate and the district

court [to] perform identical tasks” which is duplicative, wasteful, and “runs contrary

to the purposes of the Magistrates Act.” Howard, 932 F.2d at 509.

      This case is illustrative. Mr. Colbert argued to Magistrate Judge Morris that

the ALJ erred when she determined that Mr. Colbert could perform light work with

a sit/stand option every 30-45 minutes when Mr. Colbert had testified that he

experiences pain after sitting or standing for 10-20 and needs to move around to

alleviate that pain. (ECF No. 10, Plaintiff’s Motion for Summary Judgment, PgID

864.) He said that this was an error because the ALJ did not cite a medical expert’s

testimony to support her determination that Mr. Colbert could sit or stand longer

than he testified that he could. (Id.) Magistrate Judge Morris rejected Mr. Colbert’s

argument on this point, saying “Plaintiff fails to offer objective evidence that a more

severe restriction is needed” and that “the ALJ’s assessment of Plaintiff’s subjective

complaints was appropriate.” (ECF No. 16, R&R, PgID 977.) Now, instead of

identifying a specific error in Magistrate Judge Morris’s reasoning, Mr. Colbert

objects by using the exact the same language to make the exact same argument. (ECF

No. 17, Objections, PgID 997–98.)




                                              6
      Mr. Colbert’s second objection also repeats an argument considered and

rejected by Magistrate Judge Morris. (Compare ECF No. 16, R&R, PgID 983–89

(rejecting argument that RFC determination of light work was inconsistent with Mr.

Colbert’s cane use) with ECF No. 17, Objections, PgID 998–99 (arguing that “it

would be impossible for Plaintiff to perform light work” given his reliance on a

cane).) By parroting his earlier arguments in his objections, Mr. Colbert is asking

this Court to perform the same task completed by Magistrate Judge Morris. Cf.

Howard, 932 F.2d at 509. That, the Court will not do. Instead, the Court will adopt

Magistrate Judge Morris’s resolution of Mr. Colbert’s claims that the ALJ erred in

determining that he required a sit/stand option every 30-45 minutes instead of every

10-20 minutes and that he could perform light work despite his reliance on a cane.

      Mr. Colbert’s first objection encompasses more than the sit/stand option and

therefore must be addressed separately. It reads like a general objection to the entire

R&R—“The Magistrate erred when she found that the ALJ’s decision was supported

by substantial evidence (R&R 26-53).” (ECF No. 17, Objections, PgID 995.)

Further, the portion of the R&R that Mr. Colbert cites in this objection is the entire

“Law and Analysis” section except for one portion of the opening paragraph. (See

ECF No. 16, R&R, PgID 961–89.) Because this Court’s review is limited to

determining whether the ALJ’s findings are supported by substantial evidence and

                                              7
made pursuant to proper legal standards, See Rogers, 486 F.3d at 241, objecting to

the Magistrate Judge’s determination that the ALJ’s decision was supported by

substantial evidence is really just objecting to the entire R&R.

      Blanket objections to an R&R do not warrant de novo review. See Mira, 806

F.2d at 637 (finding that the District Court did not err in failing to grant de novo

review to an objection “to each and every finding of the Magistrate”). Blanket

objections, like redundant objections, run contrary to the purposes of the Magistrates

Act because they fail to promote efficiency by pinpointing a specific error for the

district court to review. Cf. Howard, 932 F.2d at 509. Mr. Colbert’s objection to

Magistrate Judge Morris’s conclusion that substantial evidence supported the ALJ’s

decision is essentially an attempt to prompt de novo review of the entire R&R. It is

therefore an improper general objection and the Court rejects it.

      To the extent that Mr. Colbert’s arguments in support of his first objection can

be read as specific objections, those too, are without merit. (See ECF No. 17,

Objections, PgID 995–98.) Mr. Colbert cites Bowen for the proposition that an ALJ’s

decision will not be upheld when the SSA regulations were not followed in such a

way that prejudices the claimant. (Id. at PgID 996.) He does not, however, cite to

any SSA regulations or explain how any such regulation was not followed, and

therefore fails to pinpoint any error committed by the Magistrate Judge.

                                             8
      Mr. Colbert also cites Uforma/Shelby Business Forms v. N.L.R.B., 111 F.3d

1284, 1292–93 (6th Cir. 1997) where the Sixth Circuit required remand despite the

existence of substantial evidence where the ALJ overlooked and misconstrued

evidence on the record. (Id.) However, he does not explain how the ALJ or

Magistrate Judge Morris ignored or misconstrued evidence on the record to reach

their respective conclusions. (See id. at PgID 996–97.) Mr. Colbert seems to suggest

that his testimony regarding his symptoms and his ability to sit or stand for

uninterrupted periods of time was either misconstrued or improperly overlooked, but

he does not engage with Magistrate Judge Morris’s thorough resolution of that

argument. (Id.) Again, Mr. Colbert fails to make a proper objection.

      Finally, Mr. Colbert reiterates his argument that the ALJ erred in determining

that he required a sit/stand option every 30-45 minutes instead of every 10-20

minutes. As explained above, this argument was considered and rejected by

Magistrate Judge Morris and Mr. Colbert has not identified any error in her

reasoning. This too, is not a proper objection.

      Mr. Colbert has failed to raise any specific objections to Magistrate Judge

Morris’s R&R that warrant de novo review of the record. Therefore, the Court rejects

all of Mr. Colbert’s objections and adopts Magistrate Judge Morris’s R&R. (ECF

No. 16.)

                                             9
                                   CONCLUSION

     For all of the reasons stated above, the Court hereby: (1) OVERRULES

Plaintiff’s Objections (ECF No. 17); (2) ADOPTS the Report and Recommendation

of Magistrate Judge Morris (ECF No. 16); (3) DENIES Plaintiff’s Motion for

Summary Judgment (ECF No. 10); (4) GRANTS Defendant’s Motion for Summary

Judgment (ECF No. 15); and (5) AFFIRMS the findings of the Commissioner.

IT IS SO ORDERED.




Dated: November 14, 2019                 s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge




                                        10
